FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: RODEO CANON DEVELOPMENT            
CORPORATION,
                         Debtor.


WILLIAM WARNICK; ANN WARNICK,                    Nos. 02-56999
individually and as Trustees of the                   02-57203
William and Ann Warnick Family
Living Trust; ALAN WARNICK; JILL                  BAP No.
                                                 CC-01-01428
WARNICK,                                            MaMoP
       Appellants-Cross-Appellees,                 ORDER
                 v.
FRED YASSIAN; BEVERLY RODEO
DEVELOPMENT CORPORATION,
        Appellees-Cross-Appellants.
                                          
               Appeal from the Ninth Circuit
                Bankruptcy Appellate Panel
        Marlar, Montali and Perris, Judges, Presiding

                       Filed March 8, 2005

Before: Alex Kozinski and John T. Noonan, Circuit Judges,
    and William W Schwarzer,* Senior District Judge.


                             ORDER

  The opinion filed March 30, 2004, is withdrawn.

  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                  1
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.